Citation Nr: 1218254	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury.  

2.  Entitlement to a disability rating in excess of 10 percent for maxillary sinusitis with retention cyst prior to January 21, 2008, and in excess of 10 percent after March 1, 2008. 

3.  Entitlement to a disability rating in excess of 10 percent for right shoulder osteoarthritis.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Atttorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from October 1980 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2005 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2012 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issue of entitlement to an increased rating based on hospitalization for posttraumatic stress disorder (PTSD) pursuant to 38 C.F.R. § 4.29 was raised by the Veteran in October 2011.  The Veteran also raised a claim for an increased rating for PTSD in March 2012.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to a disability rating in excess of 10 percent for maxillary sinusitis with retention cyst, entitlement to a disability rating in excess of 10 percent for right shoulder osteoarthritis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1980 to June 1997.  

2.  During the January 24, 2012, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding the left knee issue.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left knee

In his substantive appeal (Form 9) dated in August 2009, the Veteran indicated that he wished to appeal the issue of entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury.  In a Form 9 dated July 18, 2011, the Veteran indicated that he did not wish to appeal the issue of entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury.  The issue was certified to the Board in August 2011. 

On January 24, 2012, the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  At the hearing, the Veteran, through his representative, indicated that he wished to withdraw from appellate consideration his claim for entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the claim entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER

The appeal for entitlement to service connection for entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury is dismissed.


REMAND

Right shoulder

The Veteran also seeks a disability rating in excess of 10 percent for his service-connected right shoulder osteoarthritis.  In a November 2010 statement, the Veteran avers that he has limitation of motion in his shoulder to the shoulder level.  

In March 2009, the Veteran was accorded a compensation and pension (C&P) general medical examination.  Physical examination revealed forward flexion from 0 to 160 degrees, abduction from 0 to 160 degrees, external rotation from 0 to 70 degrees, and internal rotation from 0 to 70 degrees.  The examiner noted no pain on motion.

The Veteran's right shoulder disability has been rated by the RO as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of clavicle or scapula.  38 C.F.R. § 4.71a (2011).  Under Diagnostic Code 5203, for either the major or minor joint, a 10 percent rating is for application when there is nonunion of the clavicle or scapula without loose movement, or when there is malunion of the clavicle or scapula.  A 20 percent rating is for application when there is nonunion of the clavicle or scapula with loose movement, or when there is dislocation of the clavicle or scapula.  Consideration may also be given to other rating criteria, such as those that address limitation of motion.  Under Diagnostic Code 5201, a 20 percent rating is for application when motion of the arm is limited to shoulder level for either the major or minor arm, and a 30 percent rating is for limitation of motion of the major arm to midway between side and shoulder level.  In addition, Diagnostic Code 5202 provides for an 80 percent disability rating for loss of head of the humerus; a 60 percent rating for nonunion of the humerus; a 50 percent rating for fibrous union of the humerus; a 30 percent rating for recurrent dislocation of the humerus at the scapulo-humeral joint with frequent episodes and guarding of all arm movements; and a 20 percent rating for recurrent dislocation of the humerus at the scapula-humeral joint with infrequent episodes and guarding of movement only at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the March 2009 examination did not address whether the Veteran had any functional loss due to pain, weakness, excess fatigability, or incoordination, the Veteran should be accorded a new C&P joints examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Additionally, the Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As the Veteran avers that he has limitation of motion in his right shoulder to shoulder level and as the Veteran's last VA examination was in March 2009, another VA examination is warranted at this time.  

Maxillary sinusitis 

The Veteran seeks a disability rating in excess of 10 percent for his maxillary sinusitis with retention cyst.  The Veteran avers that he has three to four incapacitating episodes per year requiring the use of antibiotic, sinus medication, and other medications.  See February 2007 substantive appeal.  In a July 2008 rating decision, the Veteran was assigned a temporary evaluation of 100 percent based on surgical treatment necessitating convalescence effective January 21, 2008, and assigned an evaluation of 10 percent thereafter, effective March 1, 2008.  The Veteran avers that he has at least three incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, and six episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See November 2010 statement.   

During the January 2012 Board hearing, the Veteran reported that he had a CT scan of his sinuses the day before.  He testified that he had continuous symptoms and was taking more medication than he was taking in 2007.  The Veteran reported that he had bilateral total ethmoidectomy, bilateral frontal sinusotomy, bilateral maxillary sinusotomy, and bilateral inferior turbinate reduction via radiofrequency ablation in January 2008 but testified that, after surgery, he has had chronic osteolyelitis or near constant sinusitis characterized by headaches, pain, tenderness of the affected sinus, and purulent discharge.  

In March 2009, the Veteran was accorded a C&P general medical examination.  During the examination the Veteran reported symptoms of congestion and rhinorrhea.  He also reported that he had sinus surgery the previous year.  Examinations of the nose and sinuses were normal. 

As the Veteran's last examination was in March 2009 and the Veteran is alleging that his sinusitis disability is worse since the last examination, another VA examination is warranted at this time.  See Snuffer, supra; Palczewski, supra.  

TDIU

Moreover, inasmuch as the Veteran asserts that his claim for TDIU is due to all his service-connected disabilities, the issue of TDIU cannot be decided until the issues of increased ratings for maxillary sinusitis with retention cyst, and right shoulder osteoarthritis are resolved and the referred claim for an increased rating for his psychiatric disorder has been adjudicated.  The Board thus finds the issue of TDIU to be inextricably intertwined with the above-referenced issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be deferred pending resolution of the above-referenced claims.

The Board notes that the Veteran sought treatment from Dr. Free prior to the January 2012 Board hearing.  See January 2012 Board hearing transcript pp. 11-12.  The Veteran also reported in 2008 that he expected to receive workers' compensation benefits.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in October 2008.  A review of the record indicates that employment records from the United States Postal Service were requested, however, information pertaining to the Veteran's disability retirement do not appear to have been requested.  The Veteran also indicated treatment at Bradford Health Services.  See October 2008 TDIU claim.  A thorough review of the indicates that these records do not appear to be associated with the Veteran's file.  Upon remand, these records should be requested and associated with the Veteran's file.  The Veteran should be requested to provide any additional relevant medical records from his private physician or sufficient information and authorization that would allow VA to seek those records on his behalf.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 2005 to September 2008, and from December 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his claims that are not already associated with the claims folder, to include records from Dr. Free dated in January 2012 and from Bradford Health Services.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Attempt to obtain records pertaining to the Veteran's application for workers' compensation benefits from the appropriate agency, to include the US Department of Labor.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Attempt to obtain records pertaining to the Veteran's disability retirement from the U.S. Postal Service from the appropriate agency, to include the U.S. Office of Personnel Management.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain relevant VA medical records pertaining to the Veteran dating from April 2005 to September 2008, and from December 2011. 

5.  After securing any additional records, schedule the Veteran for VA joints examination with an appropriate examiner.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner should provide information regarding the nature and extent of the right shoulder osteoarthritis.  The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

The examiner should also address whether there is impairment of the clavicle or scapula, including dislocation or nonunion with loose movement.  

6.  After securing any additional records, schedule the Veteran for VA examination with an appropriate examiner to assess the severity of the Veteran's sinusitis.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner should consider the Veteran's reported symptoms of headaches, pain, and purulent discharge or crusting, and address the number of incapacitating episodes and non-incapacitating episodes per year and the frequency and length of antibiotic use.

The examiner should indicate whether the Veteran's January 2008 surgery is considered radical surgery and if so, the examiner should address whether the Veteran's sinusitis is manifested by chronic osteomyelitis following radical surgery, or whether the Veteran experiences near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and whether he experiences purulent discharge or crusting after repeated surgeries.   

7.  Ensure that the information and opinions provided by the examiners satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


